Citation Nr: 1235483	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-03 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from December 1961 to December 1965.  He died in December 2006.  The appellant in this case is the Veteran's wife.

This matter came to the Board of Veterans' Appeals (Board) on appeal from determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  At the time of his death, the Veteran did not have a claim pending for VA benefits and there were no due and unpaid periodic monetary benefits to which he was entitled to receive on the basis of evidence in the file.

2.  The appellant's countable income for the periods pertinent to the appellant's claim exceeded the maximum annual income for pension benefits.


CONCLUSIONS OF LAW

1.  The appellant is not entitled to accrued benefits. 38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160, 3.1000 (2011).

2.  The criteria for death pension benefits have not been met. 38 U.S.C.A. § 1521  (West 2002); 38 C.F.R. §§ 3.3(b)(3) , 3.23, 3.271, 3.272, 3.273 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the effective-date element of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the claims decided herein, the pertinent facts are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claims, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).


Analysis

Accrued Benefits

An individual entitled to accrued benefits may be paid periodic monetary benefits (due and unpaid for a period not to exceed two years) to which a payee was entitled at the time of his death under existing ratings or based on evidence in the file at the time of death.  38 U.S.C.A. § 5121 ; 38 C.F.R. § 3.1000.

An application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

In order to support a claim for accrued benefits, the veteran or other payee must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

In this case, the Veteran filed no claim for VA benefits.  Consequently, there were no claims pending at the time of the Veteran's death; there was no unrated medical evidence in the claims file at the time of his death; and the Veteran was not entitled to any unpaid benefits at the time of his death.  Thus, accrued benefits must be denied.

As the pertinent facts are not in dispute and the law is dispositive, this claim must be denied because of the absence of legal merit.  Sabonis, 6 Vet. App. 426. 


Death Pension

In order to establish basic eligibility for VA death pension benefits to the surviving spouse of a veteran, the veteran must have had the requisite service.  38 U.S.C.A. § 1541(a); 38 C.F.R. §§ 3.3, 3.314(b).  A veteran has met the necessary service requirements if he served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a). 

Payments of VA pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C.A. § 1521.  In determining countable income, all payments of any kind or from any source will be included unless specifically excluded by law or regulation.  38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271 , 3.262, 3.272.

The record contains the Veteran's DD 214 which reflects that he served on active duty for more than 90 days during a period of war.  However, the appellant has excess income for death pension. 

The appellant's income exceeded the maximum annual pension rate for a surviving spouse with no dependents for the time period in which she applied.  See VA Manual M21-1, Appendix B.  The maximum annual pension rate (MAPR) is set by Congress.  That rate, which may change yearly, is published in Appendix B of the Veterans Benefits Administration Manual M21-1. 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3), 3.23. 

Specifically, the appellant's annual income effective April 2007 amounted to $15,540.00 from the Social Security Administration and $2,209.00 from dividends and interest.  Maximum income allowed for that year for death pension entitlement for someone in the appellant's category was $7,329.00.

As the pertinent facts are not in dispute and the law is dispositive, this claim must be denied because of the absence of legal merit.  Sabonis, 6 Vet. App. 426. 


ORDER

Entitlement to accrued benefits is denied. 

Entitlement to death pension benefits is denied.


REMAND

Concerning the appellant's claim for service connection for the cause of the Veteran's death, the Veteran's death certificate reflects that he died of lung cancer with metastasis to the brain.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, and develops lung cancer, the disease shall be service-connected if the requirements of §3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of §3.307(d) are also satisfied.  38 C.F.R. § 3.309.

The appellant has asserted that the Veteran was exposed to herbicides while serving on active duty in Okinawa.  She has claimed that the Veteran was exposed to herbicides while working on vehicles in his transportation unit.  She added that due to his low rank, the Veteran was likely chosen to hand spray herbicides around the base.  Additionally, the appellant has asserted that the Veteran was exposed to herbicides while he was stationed at Eglin Air Force Base in Florida.  In support of her contentions, she has submitted a Public Health Assessment which indicates that Agent Orange was sprayed at the herbicide Exposure Unit at Eglin Air Force Base from 1962 to 1970.  Additionally, she submitted a copy of a Board of Veterans' Appeals decision which found that another Veteran was exposed to herbicides while stationed in Okinawa.

Service personnel records show that the Veteran was stationed with the 51st Support Squadron at Naha Air Base in Okinawa from July 1962 through January 1964.  Additionally, they show that the Veteran was stationed with the 3201 Transportation Squadron at Eglin Air Force Base in Florida from February 1964 through December 1965.

Regarding the appellant's assertions of Agent Orange exposure in Okinawa, Japan, VA has developed specific procedures to determine whether a Veteran was exposed to herbicides other than in the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), directs that a detailed statement of the claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the inventory of herbicide operations maintained by the Department of Defense (DoD) to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification. VBA Fast Letter 09-20 (May 6, 2009).

In this case, it does not appear that the required evidentiary development procedures have been fully followed.  The Court has consistently held that evidentiary development procedures provided in the Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty-to-assist requirement when it failed to remand the case for compliance with the evidentiary development called for by M21-1). 

There is no indication in the record that the RO sent a detailed statement of the claimed herbicide exposure to the Compensation and Pension (C&P) Service via e-mail for a review of the inventory of herbicide operations maintained by the Department of Defense (DoD) to determine whether herbicides were used or tested as alleged.  Thus, the Board concludes that this matter must be remanded for compliance with the procedures set forth in the VA Adjudication Manual.  Specifically, the originating agency should send a request to the C&P Service to determine whether herbicides were used or tested as alleged.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO/AMC should complete the steps outlined in the M21-1 MR, pt. IV, subpt. II, Ch.2 sec. C, para;. 10(o) concerning verification of exposure to herbicides while the Veteran served at Naha Air Base in Okinawa from July 1962 through January 1964, and at Eglin Air Force Base in Florida from February 1964 through December 1965.  Any additional action necessary for independent verification of exposure to herbicides, to include follow-up action requested by any contacted entity, should be accomplished.  If the search for corroborating records leads to negative results, the RO/AMC should notify the appellant and afford her the opportunity to respond.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

3.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the RO/AMC must furnish to the appellant an appropriate Supplemental Statement of the Case  afford her the requisite opportunity to before the claims file is returned to the Board for further appellate consideration.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until she is otherwise notified but she has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


